DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed June 30, 2020. Claims 1-20 are presently pending and are presented for examination.

Objections
4.	Claims 1, 6, and 11 recite “a HD map”. The term HD needs to be explicitly defined in the claim for examination purposes.
Appropriate correction is required.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting module, configured to set”, “a planning module, configured to receive a route planned”, “an acquiring module, configured to acquire position information”, “an identifying module, configured to receive”, in claim 6.
The examiner notes that the corresponding structure that performs the claimed function is fund to be the planning system of figure 2 implemented by processor 106 from at least paragraph 35 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  

Claim 1 recites “the number of the target electronic device”, “the moving direction intersected”, “the direction of the lane”. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 11 recite “the HD map”, “the number of the target electronic device”, “the moving direction intersected”, “the direction of the lane”. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-5 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 7-10 and 12-20 depend from claims 6 and 11 respectively, and therefore include the same limitations as claims 6 and 11, so they are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Choi et al, US 2020/0064142, in view of Sundar Pal et al. US 2020/0142418, hereinafter referred to as Choi and Sundar Pal, respectively.

Regarding claim 1, Choi discloses a method for navigating and route planning based on a HD map used in a system with an electronic device, a plurality of external electronic devices, and a server, which are communicated with each other; the method comprising: 
setting a start location and an end location by the electronic device (See at least fig 1-20, ¶ 57, “the user of the vehicle 10 may want to check peripheral information (for example, amenities) of a location along the planned route 81 between his current location and the destination”), (See at least fig 1-20, ¶ 130, “if the user inputs the destination by using a microphone (not illustrated) or a terminal (not illustrated), the vehicle 10 may set the input destination at the end of a planned route and start self-driving”); 
planning a route based on the start location and the end location by the electronic device or the server (See at least fig 1-20, ¶ 131, “The vehicle 10 may determine whether or not a traveling route has been set (903). The traveling route may include a planned traveling route of the vehicle 10 toward the destination or a virtual traveling route set through the processes described above with reference to FIG. 3A and FIG. 3B”), (See at least fig 1-20, ¶ 206, “the processor may plan the traveling route of the vehicle 10 by using a learning network model of an AI system”); 
acquiring position information of the electronic device and a plurality of external electronic devices within a lane of the route by the server (See at least fig 1-20, ¶ 210, “The display may display a map including the traveling route, display traveling information, display locations of peripheral vehicles, or display the traveling state”), (See at least fig 1-20, ¶ 60, “The vehicle 10 may acquire a peripheral environment image ( or a traveling image) of the second vehicle 20 from the V2X server 40 or the second vehicle 20, and may then convert the acquired image into a virtual peripheral environment image”); 
acquiring speed information of the plurality of external electronic devices and filtering at least one external electronic device, the speed information of which is within a preset value, as a target electronic device by the server (See at least fig 1-20, ¶ 56, “the V2X server 40 may receive peripheral environment images (or route views) from the second vehicles 20 and 30…The V2X server 40 may store the collected information (for example, peripheral environment images, traveling route information, and traveling state information) in a database. Meanwhile, the V2X server 40 may update its map (for example, high definition (HD) map for supporting self-driving cars) related to the point of interest (POI) in real time to reflect the collected information”), (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”); 
identifying a moving direction of the target electronic device by the server (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 55, “the V2X server 40 may collect at least one of the various vehicles' peripheral environment images, traveling route information regarding the routes traveled by the vehicles, and the vehicles' traveling state information”).
Choi fails to explicitly disclose planning another route when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches a predetermined value by the server (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches planning another route when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches a predetermined value by the server (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi and include planning another route when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches a predetermined value by the server as taught by Sundar Pal because it would allow the method to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 2, Choi discloses the method of claim 1, further comprising: calculating a distance between any two of the target electronic devices when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the predetermined value by the server (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform
vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).

Regarding claim 3, Choi discloses the method of claim 2, further comprising: determining whether the distance between any two of the target electronic devices remains constant in a preset time period by the server (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform
vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).
Choi fails to explicitly disclose calculating a density of the target electronic devices within the lane when the distance between any two of the target electronic devices varies in the preset time period by the server; determining whether the density of the target electronic is larger than a preset density; and when the density of the target electronic is larger than the preset density, the server determines that the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the predetermined value (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches calculating a density of the target electronic devices within the lane when the distance between any two of the target electronic devices varies in the preset time period by the server; determining whether the density of the target electronic is larger than a preset density; and when the density of the target electronic is larger than the preset density, the server determines that the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the predetermined value (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Choi and include calculating a density of the target electronic devices within the lane when the distance between any two of the target electronic devices varies in the preset time period by the server; determining whether the density of the target electronic is larger than a preset density; and when the density of the target electronic is larger than the preset density, the server determines that the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the predetermined value. as taught by Sundar Pal because it would allow the method to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 4, Choi discloses the method of claim 2, further comprising: determining whether the distance between any two of the target electronic devices remains constant in a preset time period by the server; and setting the target electronic devices as the external electronic devices when the distance between any two of the target electronic devices remains constant in the preset time period by the server (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform
vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).

Regarding claim 5, Choi discloses the method of claim 1, wherein the electronic device is disposed in a vehicle (See at least fig 1-20, ¶ 86, “Based on the user input, the vehicle 10 or the electronic device 100 may display a first screen 310, through which the second route may be selected, as illustrated in (3-b) of FIG. 3A”), (See at least fig 1-20, ¶ 81, “the electronic
device 100 communicating with the vehicle 10 may include a processor (not illustrated) and a memory ( or a storage unit). The processor may include, for example, at least one of the image acquisition unit 110, the vehicle information acquisition unit 120, the image processing unit 130, and the image provision unit 140. The memory may include at least a part of the storage unit 16 of the vehicle 10 (shown in FIG. 20). In this case, the electronic device 100 may include a processor and a memory for storing at least one instruction for communicating with the processor”).

Regarding claim 6, Choi discloses an electronic device communicates with a server; the server further communicates with external electronic devices; the electronic device comprises a storage medium and at least one processor; the storage medium stores at least one command; the at least one commands is implemented by the at least one processor to execute functions; the storage medium comprising: 
a setting module, configured to set a start location and an end location (See at least fig 1-20, ¶ 57, “the user of the vehicle 10 may want to check peripheral information (for example, amenities) of a location along the planned route 81 between his current location and the destination”), (See at least fig 1-20, ¶ 130, “if the user inputs the destination by using a microphone (not illustrated) or a terminal (not illustrated), the vehicle 10 may set the input destination at the end of a planned route and start self-driving”); 
a planning module, configured to receive a route planned by the server based on the start location and the end location (See at least fig 1-20, ¶ 131, “The vehicle 10 may determine whether or not a traveling route has been set (903). The traveling route may include a planned traveling route of the vehicle 10 toward the destination or a virtual traveling route set through the processes described above with reference to FIG. 3A and FIG. 3B”), (See at least fig 1-20, ¶ 206, “the processor may plan the traveling route of the vehicle 10 by using a learning network model of an AI system”); 
an acquiring module, configured to acquire position information of the electronic device and a plurality of external electronic devices within a lane of the route based on the HD map from the server (See at least fig 1-20, ¶ 210, “The display may display a map including the traveling route, display traveling information, display locations of peripheral vehicles, or display the traveling state”), (See at least fig 1-20, ¶ 60, “The vehicle 10 may acquire a peripheral environment image ( or a traveling image) of the second vehicle 20 from the V2X server 40 or the second vehicle 20, and may then convert the acquired image into a virtual peripheral environment image”); 
the acquiring module configured to acquire respectively speed information of the plurality of the external electronic devices from the server, and receive at least one external electronic device, the speed information of which is within a preset value, as a target electronic device filtered by the server (See at least fig 1-20, ¶ 56, “the V2X server 40 may receive peripheral environment images (or route views) from the second vehicles 20 and 30…The V2X server 40 may store the collected information (for example, peripheral environment images, traveling route information, and traveling state information) in a database. Meanwhile, the V2X server 40 may update its map (for example, high definition (HD) map for supporting self-driving cars) related to the point of interest (POI) in real time to reflect the collected information”), (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”); and 
an identifying module, configured to receive a moving direction of the target electronic device identified by the server (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 55, “the V2X server 40 may collect at least one of the various vehicles' peripheral environment images, traveling route information regarding the routes traveled by the vehicles, and the vehicles' traveling state information”).
Choi fails to explicitly disclose wherein the planning module further receives another route planned by the server when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches a predetermined value (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches wherein the planning module further receives another route planned by the server when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches a predetermined value (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi and include wherein the planning module further receives another route planned by the server when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches a predetermined value as taught by Sundar Pal because it would allow the system to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 7, Choi discloses the electronic device of claim 6, wherein the electronic device further comprises a calculating module; when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the predetermined value by the server, the calculating module receives a distance between any two of the target electronic devices calculated by the server (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform
vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).

Regarding claim 8, Choi discloses the electronic device of claim 7, wherein when the distance between any two of the target electronic devices varies in the preset period determined by the server (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).
Choi fails to explicitly disclose the calculating module further receives a density of the target electronic devices within the lane calculated by the server (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches the calculating module further receives a density of the target electronic devices within the lane calculated by the server (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi and include the calculating module further receives a density of the target electronic devices within the lane calculated by the server as taught by Sundar Pal because it would allow the system to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 9, Choi discloses the electronic device of claim 7, wherein when the distance between any two of the target electronic devices remains constant in the preset period determined by the server, the setting module further sets the target electronic devices as the external electronic devices (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).

Regarding claim 10, Choi discloses the electronic device of claim 6, wherein the electronic device is disposed in a vehicle (See at least fig 1-20, ¶ 86, “Based on the user input, the vehicle 10 or the electronic device 100 may display a first screen 310, through which the second route may be selected, as illustrated in (3-b) of FIG. 3A”), (See at least fig 1-20, ¶ 81, “the electronic
device 100 communicating with the vehicle 10 may include a processor (not illustrated) and a memory ( or a storage unit). The processor may include, for example, at least one of the image acquisition unit 110, the vehicle information acquisition unit 120, the image processing unit 130, and the image provision unit 140. The memory may include at least a part of the storage unit 16 of the vehicle 10 (shown in FIG. 20). In this case, the electronic device 100 may include a processor and a memory for storing at least one instruction for communicating with the processor”).

Regarding claim 11, Choi discloses A server, the server communicates with an electronic device; the server communicates with a plurality of external devices, and stores at least one command; the at least one command is implemented by a processor to execute the following steps: 
receiving a start location and an end location set by the electronic device (See at least fig 1-20, ¶ 57, “the user of the vehicle 10 may want to check peripheral information (for example, amenities) of a location along the planned route 81 between his current location and the destination”), (See at least fig 1-20, ¶ 130, “if the user inputs the destination by using a microphone (not illustrated) or a terminal (not illustrated), the vehicle 10 may set the input destination at the end of a planned route and start self-driving”); 
planning a route based on the start location and the end location (See at least fig 1-20, ¶ 131, “The vehicle 10 may determine whether or not a traveling route has been set (903). The traveling route may include a planned traveling route of the vehicle 10 toward the destination or a virtual traveling route set through the processes described above with reference to FIG. 3A and FIG. 3B”), (See at least fig 1-20, ¶ 206, “the processor may plan the traveling route of the vehicle 10 by using a learning network model of an AI system”); 
acquiring position information of the electronic device and the external electronic devices within a lane of the route based on the HD map (See at least fig 1-20, ¶ 210, “The display may display a map including the traveling route, display traveling information, display locations of peripheral vehicles, or display the traveling state”), (See at least fig 1-20, ¶ 60, “The vehicle 10 may acquire a peripheral environment image ( or a traveling image) of the second vehicle 20 from the V2X server 40 or the second vehicle 20, and may then convert the acquired image into a virtual peripheral environment image”); 
acquiring respectively speed information of the external electronic devices and filtering at least one external electronic device, the speed information of which is within a preset speed, as a target electronic device (See at least fig 1-20, ¶ 56, “the V2X server 40 may receive peripheral environment images (or route views) from the second vehicles 20 and 30…The V2X server 40 may store the collected information (for example, peripheral environment images, traveling route information, and traveling state information) in a database. Meanwhile, the V2X server 40 may update its map (for example, high definition (HD) map for supporting self-driving cars) related to the point of interest (POI) in real time to reflect the collected information”), (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”); 
identifying a moving direction of the target electronic device (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 55, “the V2X server 40 may collect at least one of the various vehicles' peripheral environment images, traveling route information regarding the routes traveled by the vehicles, and the vehicles' traveling state information”).
Choi fails to explicitly disclose planning another route when the number of the target electronic device with a moving direction intersected with the direction of the lane reaches a predetermined value (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches planning another route when the number of the target electronic device with a moving direction intersected with the direction of the lane reaches a predetermined value (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi and include planning another route when the number of the target electronic device with a moving direction intersected with the direction of the lane reaches a predetermined value as taught by Sundar Pal because it would allow the system to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 12, Choi discloses the server of claim 11, further comprising: calculating a distance between any two of the target electronic devices when the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the predetermined value (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).

Regarding claim 13, Choi discloses the server of claim 12, further comprising: determining whether the distance between any two of the target electronic devices remains constant in a preset time period (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).
Choi fails to explicitly disclose calculating a density of the target electronic devices within the lane when the distance between any two of the target electronic devices varies in the preset time period ; determining whether the density of the target electronic is larger than a preset density; and when the density of the target electronic is larger than the preset density, the server determines that the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the first predetermined value (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches calculating a density of the target electronic devices within the lane when the distance between any two of the target electronic devices varies in the preset time period ; determining whether the density of the target electronic is larger than a preset density; and when the density of the target electronic is larger than the preset density, the server determines that the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the first predetermined value (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi and include calculating a density of the target electronic devices within the lane when the distance between any two of the target electronic devices varies in the preset time period ; determining whether the density of the target electronic is larger than a preset density; and when the density of the target electronic is larger than the preset density, the server determines that the number of the target electronic device with the moving direction intersected with the direction of the lane reaches the first predetermined value as taught by Sundar Pal because it would allow the system to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 14, Choi discloses the server of claim 12, further comprising: determining whether the distance between any two of the target electronic devices remains constant in a preset time period by the server: and setting the target electronic devices as the external electronic devices when the distance between any two of the target electronic devices remains constant in the preset time period by the server (See at least fig 1-20, ¶ 51, “the vehicle's traveling state information may include, for example, at least one of the vehicle's location, the vehicle's traveling direction, the vehicle's traveling time period, and the vehicle's speed. The vehicle's environment information may include, for example, at least one of the weather at the vehicle's location, the degree of traffic congestion of the road along which the vehicle is traveling, sound ( or noise) in the periphery of the vehicle, and the time at which the vehicle is traveling”), (See at least fig 1-20, ¶ 215, “the communication unit 14 may perform vehicle-to-vehicle communication with an external vehicle positioned within a predetermined distance from the vehicle 10 or vehicle-to-infrastructure (V2I) communication with an infrastructure positioned within a predetermined distance from the vehicle 10”).

Regarding claim 15, Choi discloses the server of claim 11, wherein the electronic device is disposed in a vehicle (See at least fig 1-20, ¶ 86, “Based on the user input, the vehicle 10 or the electronic device 100 may display a first screen 310, through which the second route may be selected, as illustrated in (3-b) of FIG. 3A”), (See at least fig 1-20, ¶ 81, “the electronic
device 100 communicating with the vehicle 10 may include a processor (not illustrated) and a memory ( or a storage unit). The processor may include, for example, at least one of the image acquisition unit 110, the vehicle information acquisition unit 120, the image processing unit 130, and the image provision unit 140. The memory may include at least a part of the storage unit 16 of the vehicle 10 (shown in FIG. 20). In this case, the electronic device 100 may include a processor and a memory for storing at least one instruction for communicating with the processor”).

Regarding claim 16, Choi discloses the server of claim 13.
Choi fails to explicitly disclose wherein a region of the target electronic device with a density larger than the preset density is labeled with a specified tag (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches wherein a region of the target electronic device with a density larger than the preset density is labeled with a specified tag (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi and include wherein a region of the target electronic device with a density larger than the preset density is labeled with a specified tag as taught by Sundar Pal because it would allow the system to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 17, Choi discloses the server of claim 13.
Choi fails to explicitly wherein the density of the target electronic devices is calculated based on an amount and a distribution range of the target electronic devices (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches wherein the density of the target electronic devices is calculated based on an amount and a distribution range of the target electronic devices (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi and include wherein the density of the target electronic devices is calculated based on an amount and a distribution range of the target electronic devices as taught by Sundar Pal because it would allow the system to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 18, Choi discloses the server of claim 13.
Choi fails to explicitly wherein the density of the target electronic devices is calculated based on a width of the lane Nx ith the target electronic devices and the amount of the target electronic devices (Choi discloses a degree of traffic congestion), (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 114, “the V2X server 40 may synthesize peripheral environment images of multiple vehicles that have traveled the fifth section 715 within a predetermined period of time, to generate a peripheral environment image having a low degree of traffic congestion. For example, the V2X server 40 may model the peripheral environment image using a virtual vehicle traveling through the fifth section 715 at a constant speed and may selectively synthesize peripheral environment images corresponding to the constant speed”), (See at least fig 1-20, ¶ 214, “The navigation may be configured to dynamically update the traveling route while the vehicle 10 travels. For example, the navigation may use data collected by a GPS module in order to determine the traveling route of the vehicle 10. According to certain embodiments, the electronic device 100 may plan the traveling route of the vehicle 10 on the basis of information sensed by the sensing unit 15”).
However, Sundar Pal teaches wherein the density of the target electronic devices is calculated based on a width of the lane Nx ith the target electronic devices and the amount of the target electronic devices (See at least fig 1-4, ¶ 5, “selecting a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 6, “Thereafter, the ECU selects a route for navigating the autonomous vehicle based on the one or more predefined vehicle parameters, the traffic density at the current route and the traffic density at the one or more alternate routes for safely navigating the autonomous vehicle”), (See at least fig 1-4, ¶ 22, “the ECU 103 may determine traffic density at the current route of the autonomous vehicle for a predefined time and distance from the current location of the autonomous vehicle, based on the surrounding infrastructure data for the current route and the current location of the autonomous vehicle”), (See at least fig 1-4, ¶ 38, the prediction module 223 may predict the traffic density at the one or more alternate routes based on the threshold distance (Distn,), the threshold Timer (Timer n,), an area of the current route and the threshold Field OF View (FOY) area, the speed of the vehicles, direction of the vehicles, area of coverage for traffic density and the like. For example, considering a scenario of an autonomous current vehicle and a target vehicle, where the target vehicle is in front of the autonomous vehicle. In such case, the target vehicle may be considered for traffic density prediction depending on the autonomous vehicle current speed, vehicle speed change and the distance of the target vehicle from the current vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Choi and include wherein the density of the target electronic devices is calculated based on a width of the lane Nx ith the target electronic devices and the amount of the target electronic devices as taught by Sundar Pal because it would allow the system to predict traffic density at one or more alternate routes for a predefined time and distance from the current location of the autonomous vehicle, based on surrounding infrastructure data for the one or more alternate routes (Sundar Pal ¶ 5).

Regarding claim 19, Choi discloses the server of claim 11. wherein the external electronic device are located within a specified range around the electronic device (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 215, “communication between the vehicle 10 and an external vehicle or between the vehicle 10 and an external server. For example, the communication unit 14 may include at least one of a short-range wireless communication unit, a mobile communication unit, and a broadcast receiving unit, but is not limited thereto. The short-range wireless communication
unit may include a Bluetooth communication unit, a Bluetooth low energy (BLR) communication unit, a nearfield communication unit, a WLAN (Wi-Fi) communication
unit, a Zigbee communication unit, an infrared data association (IrDA) communication unit, a Wi-Fi direct (WFD) communication unit, an ultra-wideband (UWB) communication
unit, an Ant+ communication unit, and a microwave (uWave) communication unit, but is not limited thereto”), (See at least fig 1-20, ¶ 170, “the vehicle 10 and the terminal 1600 may communicate with each other via short-range communication (for example, Bluetooth, Bluetooth low energy, Zigbee, ultra-wideband (UWB) communication, or Wi-Fi)”).

Regarding claim 20, Choi discloses the server of claim 19, wherein the specified range is a circle with a specified radius, and a center of the circle is the location of the electronic device (See at least fig 1-20, ¶ 110, “the degree of traffic congestion of the first section 711 of vehicle A may be low, and the degree of traffic congestion of the second section 712 may be high. In this case, the V2X server may select the peripheral environment image in the first section 711, which has a low degree of traffic congestion, of the traveling route 721 of vehicle A as a part 711 of the peripheral environment image of the second route 710”), (See at least fig 1-20, ¶ 215, “communication between the vehicle 10 and an external vehicle or between the vehicle 10 and an external server. For example, the communication unit 14 may include at least one of a short-range wireless communication unit, a mobile communication unit, and a broadcast receiving unit, but is not limited thereto. The short-range wireless communication
unit may include a Bluetooth communication unit, a Bluetooth low energy (BLR) communication unit, a nearfield communication unit, a WLAN (Wi-Fi) communication
unit, a Zigbee communication unit, an infrared data association (IrDA) communication unit, a Wi-Fi direct (WFD) communication unit, an ultra-wideband (UWB) communication
unit, an Ant+ communication unit, and a microwave (uWave) communication unit, but is not limited thereto”), (See at least fig 1-20, ¶ 170, “the vehicle 10 and the terminal 1600 may communicate with each other via short-range communication (for example, Bluetooth, Bluetooth low energy, Zigbee, ultra-wideband (UWB) communication, or Wi-Fi)”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665